Citation Nr: 0105615	
Decision Date: 02/26/01    Archive Date: 03/02/01

DOCKET NO.  00-03 942	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey


THE ISSUES

1.  Entitlement to a rating higher than 40 percent for 
service-connected prostate cancer, status post radical 
retropubic prostatectomy.

2.  Entitlement to a rating higher than 0 percent for 
service-connected complete erectile dysfunction (ED).


ATTORNEY FOR THE BOARD

C. L. Wasser, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1965 to July 
1967.

This case comes to the Board of Veterans' Appeals (Board) 
from a March 1999 RO decision which, in pertinent part, 
granted service connection for prostate cancer, status post 
radical retropubic prostatectomy, with a 100 percent rating 
effective on October 15, 1998, and a 40 percent rating 
effective on March 1, 1999, and granted service connection 
and a noncompensable rating for ED.  The veteran appealed for 
higher ratings.  

In the March 1999 decision, the RO also established 
entitlement to special monthly compensation under 38 U.S.C.A. 
§ 1114(k), based on loss of use of a creative organ.


REMAND

The veteran contends that his service-connected prostate 
cancer, status post radical retropubic prostatectomy, and ED 
are more disabling than currently evaluated.  The VA has a 
duty to assist a claimant in the development of facts 
pertinent to his claim.  See Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  The 
duty to assist includes obtaining relevant medical evidence 
and, when necessary, providing a VA examination.  Id.

The RO has rated the veteran's service-connected prostate 
cancer, status post radical retropubic prostatectomy under 
38 C.F.R. § 4.115b, Diagnostic Code 7528, pertaining to 
malignant neoplasms of the genitourinary system, and has 
rated his service-connected ED, by analogy, under 38 C.F.R. 
§ 4.115b, Diagnostic Code 7522, pertaining to deformity of 
the penis with loss of erectile power.  See 38 C.F.R. § 4.20 
(2000).

The Board notes that the veteran's last VA examination of his 
service-connected prostate cancer, status post radical 
retropubic prostatectomy, and ED was in February 1999.  At 
that time, the examiner noted that the veteran used 2 
incontinence pads daily.  By a statement dated in January 
2000, the veteran reported that he currently used more than 4 
pads daily.  In light of the length of time since the last 
examination, and the veteran's allegations of worsened 
conditions, the Board finds that further development of the 
evidence is warranted, including providing the veteran with a 
contemporaneous VA examination. Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 
2097-98 (2000) (to be codified at 38 U.S.C. § 5103A); Caffrey 
v. Brown, 6 Vet. App. 377 (1994); Green v. Derwinski, 1 Vet. 
App. 121 (1991).  Prior to the new examination, any recent 
treatment records pertaining to the veteran's genitourinary 
conditions should be obtained.  Murincsak v. Derwinski, 2 
Vet. App. 363 (1992).  In that regard, it is noted that the 
file contains treatment records up to May 1999.  

In addition to the issues appearing on the title page of the 
decision, the Board notes that by a statement dated in 
February 2000, the veteran raised a claim for service 
connection for penile deformity as a direct result of penile 
surgery in service.  In this regard, the veteran's service 
connected ED is rated by analogy to Diagnostic Code 7522 or 
Deformity of the penis with loss of erectile power.  Service 
connection, however, has not been recognized for penile 
deformity, as such.  The issue of direct service connection 
for penile deformity, while not prepared for appellate 
review, is inextricably intertwined with the issue of the 
rating to be assigned the erectile dysfunction.  It should 
thus be adjudicated in connection with the present claim.

The veteran is advised that he may submit pertinent medical 
records and lay statements regarding his claims.  He is also 
advised of the importance of appearing for the VA 
examination.  Regulations pertaining to failure to report for 
a VA examination are cited below:

Sec. 3.655 Failure to report for Department of Veterans 
Affairs examination.

(a) General.  When entitlement or 
continued entitlement to a benefit cannot 
be established or confirmed without a 
current VA examination or reexamination 
and a claimant, without good cause, fails 
to report for such examination, or 
reexamination, action shall be taken in 
accordance with paragraph (b) or (c) of 
this section as appropriate.  Examples of 
good cause include, but are not limited 
to, the illness or hospitalization of the 
claimant, death of an immediate family 
member, etc.  For purposes of this 
section, the terms examination and 
reexamination include periods of hospital 
observation when required by VA.  (b) 
Original or reopened claim, or claim for 
increase.  When a claimant fails to 
report for an examination scheduled in 
conjunction with an original compensation 
claim, the claim shall be rated based on 
the evidence of record.  When the 
examination was scheduled in conjunction 
with any other original claim, a reopened 
claim for a benefit which was previously 
disallowed, or a claim for increase, the 
claim shall be denied.

38 C.F.R. § 3.655 (2000).

In light of the foregoing, the case is remanded to the RO for 
the following action:

1.  The RO should develop and adjudicate 
the issue of direct service connection for 
penile deformity resulting from penile 
surgery in service.  The provisions of the 
Veterans Claims Assistance Act of 2000 
should be complied with.  If the action is 
unfavorable to the veteran, a Supplemental 
Statement of the Case should be issued, 
and the veteran and any representative 
notified of the need to file a substantive 
appeal if the Board is to consider this 
matter.

2.  The RO must review the claims file 
with regard to the issues certified to the 
Board and ensure that all notification and 
development actions required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 are completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letters, as well as any 
pertinent formal or informal guidance that 
is subsequently provided by the 
Department, including, among other things, 
final regulations and General Counsel 
precedent opinions.  Any binding and 
pertinent court decisions that are 
subsequently issued also should be 
considered.  

3.  The RO should instruct the veteran to 
prepare a detailed list (names, 
addresses, dates) of all VA and non-VA 
medical providers who have examined or 
treated him for his service-connected 
genitourinary disabilities since 1999.  
The RO should directly contact all 
identified medical providers and obtain 
copies of all relevant medical records 
that are not already on file.  The 
veteran should also be asked to submit 
any additional medical records or 
pertinent lay statements.  The RO must 
inform the veteran what evidence is 
needed to substantiate his claim, what 
evidence the VA will obtain and what 
evidence he has to submit. 

4.  The RO should schedule the veteran 
for a VA genitourinary examination to 
evaluate the severity of the veteran's 
service-connected prostate cancer, status 
post radical retropubic prostatectomy and 
ED.  All indicated tests and studies 
should be accomplished, and the claims 
folder should be made available to the 
examiner for review in conjunction with 
the examination.  The examiner should 
indicate in the examination report that 
the claims folder has been reviewed.  All 
clinical findings must be reported in 
detail in the examination report.  In 
particular, the examiner should indicate 
whether there is objective evidence that 
the veteran has urine leakage, post-
surgical urinary diversion, urinary 
incontinence, or stress incontinence 
which requires the use of an appliance or 
the wearing of absorbent materials which 
must be changed more than 4 times per 
day.  Any tests to confirm the severity 
of the urine leakage should be 
accomplished.  The examiner should also 
indicate whether the veteran has any 
renal dysfunction as a result of his 
status post radical retropubic 
prostatectomy.  Finally, the examiner 
should comment on the effect of the 
veteran's surgery on his ability to have 
an erection.

5.  After ensuring that the above actions 
have been completed to include compliance 
with the Veterans Claims Assistance Act 
of 2000, the RO should review the claims 
for higher ratings for prostate cancer, 
status post radical retropubic 
prostatectomy and ED.  The RO should also 
consider application of § 3.655 if the 
veteran fails to report for his 
examination.  If he so fails to report, a 
copy of the letter notifying him of the 
date, time and place of the examination 
and the address to which the notification 
was sent should be included in the claims 
folder.  If the claims are denied, the 
veteran should be issued an SSOC, and 
given an opportunity to respond before 
the case is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Iris S. Sherman
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


